         Case 1:14-cv-01593-CRC Document 121 Filed 03/22/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 STARR INTERNATIONAL COMPANY,
 INC.,

                        Plaintiff,
                                                   Case No. 14-cv-01593 (CRC)
                        v.

 UNITED STATES OF AMERICA, et al.,

                        Defendants.

                                             ORDER

       Before the Court is Plaintiff Starr International Company’s Motion for Leave to File a

Second Amended Complaint, ECF No. 119. Starr’s original complaint in this case, ECF No. 1,

raised a tax refund claim, which the Court dismissed. See Starr Int’l Co. v. United States, 2016

WL 410989 (D.D.C. Feb. 2, 2016). The Court permitted Starr to file a First Amended

Complaint, raising a claim under the Administrative Procedure Act (“APA”), ECF No. 43. The

Court granted summary judgment to the Defendants on that claim. See Starr Int’l Co. v. United

States, 275 F. Supp. 3d 228 (D.D.C. 2017).

       Starr appealed. The D.C. Circuit Court of Appeals reversed this Court’s dismissal of the

original complaint and instructed it to dismiss Starr’s APA claim. See Starr Int’l Co. v. United

States, 910 F.3d 527, 538 (D.C. Cir. 2018). Effectively, the Circuit’s instruction to this Court

was to dismiss the First Amended Complaint, because the only claim in that complaint was the

APA claim. See ECF No. 43. Because the Circuit also reversed the Court’s dismissal of the

original complaint, that complaint appears to now be the operative complaint in this case.

Therefore, Starr’s principal basis for its motion—its view that the case lacked an operative

complaint—is misplaced. To avoid any doubt, the Court will deem the original complaint to be
         Case 1:14-cv-01593-CRC Document 121 Filed 03/22/19 Page 2 of 2



the operative complaint in this case.

       To the extent that Starr’s proposed amendments are simply efforts to clarify the

complaint, as Starr insists, those efforts are unnecessary. The case has gone through extensive

litigation, and the Court and the parties are quite familiar with the issues at play. To the extent

that the proposed amendments reflect substantive changes to Starr’s allegations in an effort to

avoid the law of the case, as the government contends, those efforts would prejudice the

government at this late stage of litigation. In any event, Starr remains free to argue that the

Court’s prior rulings concerning the Competent Authority’s interpretation and/or application of

Article 22(6) of the U.S.-Swiss Tax Treaty either do not apply in a tax refund suit or should

otherwise be reconsidered.

       For the foregoing reasons, it is hereby

       ORDERED that [119] Plaintiff’s Motion for Leave to File a Second Amended

Complaint is DENIED. It is further

       ORDERED that [43] Plaintiff’s First Amended Complaint is DISMISSED. It is further

       ORDERED that [1] Plaintiff’s Complaint is deemed the operative complaint in this case.


       SO ORDERED.




                                                              CHRISTOPHER R. COOPER
                                                              United States District Judge

Date: March 22, 2019




                                                  2
